Case 2:20-cr-20192-MSN Document 1-1 Filed 10/30/20 Page 1 of 17   PageID 2
Case 2:20-cr-20192-MSN Document 1-1 Filed 10/30/20 Page 2 of 17   PageID 3
Case 2:20-cr-20192-MSN Document 1-1 Filed 10/30/20 Page 3 of 17   PageID 4
Case 2:20-cr-20192-MSN Document 1-1 Filed 10/30/20 Page 4 of 17   PageID 5
Case 2:20-cr-20192-MSN Document 1-1 Filed 10/30/20 Page 5 of 17   PageID 6
Case 2:20-cr-20192-MSN Document 1-1 Filed 10/30/20 Page 6 of 17   PageID 7
Case 2:20-cr-20192-MSN Document 1-1 Filed 10/30/20 Page 7 of 17   PageID 8
Case 2:20-cr-20192-MSN Document 1-1 Filed 10/30/20 Page 8 of 17   PageID 9
Case 2:20-cr-20192-MSN Document 1-1 Filed 10/30/20 Page 9 of 17   PageID 10
Case 2:20-cr-20192-MSN Document 1-1 Filed 10/30/20 Page 10 of 17   PageID 11
Case 2:20-cr-20192-MSN Document 1-1 Filed 10/30/20 Page 11 of 17   PageID 12
Case 2:20-cr-20192-MSN Document 1-1 Filed 10/30/20 Page 12 of 17   PageID 13
Case 2:20-cr-20192-MSN Document 1-1 Filed 10/30/20 Page 13 of 17   PageID 14
Case 2:20-cr-20192-MSN Document 1-1 Filed 10/30/20 Page 14 of 17   PageID 15
Case 2:20-cr-20192-MSN Document 1-1 Filed 10/30/20 Page 15 of 17   PageID 16
Case 2:20-cr-20192-MSN Document 1-1 Filed 10/30/20 Page 16 of 17   PageID 17
Case 2:20-cr-20192-MSN Document 1-1 Filed 10/30/20 Page 17 of 17   PageID 18




                                                  UI

                                   s/Tu M. Pham
